﻿Mr. President, I wish to congratulate you on your election as President of this session of the Assembly. This marks the Assembly's recognition of your unique contribution to its work over the years and the regard of the international community for the constructive role played by the United Republic of Tanzania in world affairs.
2.	I am honoured to have the opportunity today of addressing this Assembly as President-in-Office of the European Community and of European Political Co-operation.
3.	A world-wide political system of independent nations has come into being since this Organization was founded, and each year the Member States come together in this universal forum to debate the problems of our global society; for mankind now sees itself increasingly as one.
4.	Our task now is to order our affairs globally in a manner that measures up to the economic and political objectives of a global society. This requires that we come to grips both with the problems of inequity within the world economy and with the need to resolve conflict and tension without resort to war.
5.	Injustices of which we may have previously been only partly aware must, in a global society, be redressed, if dangerous division and dissension are to be avoided. Conflicts which in the past could be seen as local and limited now have an impact on all of us.
6.	The need for wisdom and understanding in the management of human affairs is clear, as we face these clangers and come to see the limits of our resources and our environment. We have the framework in which to apply this wisdom. The United Nations and its family of
organizations provide a forum in which interests can be accommodated and reconciled if we accept the implications of our interdependence.
7.	What is needed is a determination to make a full use of the opportunities thus provided to act together in the interests of the human family. This means seeking to resolve actual or potential conflict, to organize the world economy more equitably, to relieve human suffering and to promote respect for human rights. On behalf of the nine countries for which I speak, I repeat that we are actively committed to the United Nations as the "centre for harmonizing the actions of nations" envisaged by the Charter.
8.	We nine countries, as member States of the European Community, feel that we exemplify in a particular way the aim of "harmonizing the actions of nations" because our Community grew out of the determination to make a new beginning in a continent so often torn by war. In building that Community we do not seek to impose a static and rigid order on our diversity, but rather, be a slow and patient process of growth, to move towards a closer union between our peoples.
9.	Two developments in the past year illustrate this process. First, our peoples have voted together in the first direct elections to send representatives to a common parliament. This was, I believe, the first such international election in history. It is important to us because it is evidence of our commitment to democracy and because it involves the citizens of the Community in a new and more direct way in shaping its future. Secondly, a decision was taken to enlarge our Community further. Greece signed the treaty by which it will become the tenth member in 1981; negotiations are continuing for the accession of Portugal and Spain; and we are, of course, continuing to develop our relations as a community with other associated States in our region.
10.	It is on behalf of this growing Community and its member States—a Community where old enemies have become friends and partners in a movement towards closer integration—that I speak to you today in this wider world forum. We accept fully the responsibilities that go with our economic weight and we seek to develop with the rest of the world a relationship of friendship and co-operation that will take full account of the interdependent nature of our global society.
11.	The world economic situation is extremely difficult. For 1979, the Community is likely to register a reduced economic growth rate of 3 per cent and in 1980 this may fall to 2 per cent. We have been less successful than we hoped in dealing with inflation and unemployment. In facing up to this state of affairs, the Community looks not only to its own interests but also to international economic well-being.
12.	Last December the European Council agreed to establish the European monetary system. This was a means of bringing about a greater measure of monetary stability within the Community. But it was also intended to have a stabilizing effect on international economic and monetary relations in the interests of industrial and developing countries alike. The adjustments, made during the past week-end, took place within the rules of the system and proved that the system works effectively.
13.	The European Council's determination in Strasbourg to frame new energy guidelines for the Community to deal with present and future needs made a significant contribution to the outcome of the Tokyo Economic Summit in June and more particularly to the adoption of energy-saving measures and plans for developing new forms of energy. At the same time, the Community is looking forward with particular interest to the forthcoming United Nations Conference on New and Renewable Sources of Energy. The Community has also noted with great interest Mr. Waldheim's proposal for a world energy institute.
14.	On trade questions we have opposed protectionist tendencies and we have confirmed our commitment to an open system of international trade. I would recall that, despite the recession, the Community has consistently increased its imports from developing countries especially imports of manufactured goods.
15.	In the view of the Community, the recent successful conclusion of the multilateral trade negotiations held under the auspices of GATT, is a decisive step towards the greater liberalization of international trade. The substantial tariff and non-tariff concessions made by the Community and its partners, which were directed to the developing countries to a significant extent, should encourage those countries to participate more fully in the GATT system. The Community has always supported legal recognition of the right of developing countries, and especially of the least developed, to special and differential treatment Moreover, in the post-multilateral trade negotiations phase, the Community will participate actively in the matters developing countries on trade matters.
16.	The Community's relations with the developing countries have intensified considerably in recent years, reflecting the growing interdependence of the world economy. Through its own development cooperation programmes and through its involvement in the global dialogue on international cooperation for development, the community has committed itself to the goal of establishing a more just and equitable international economic order, We are determined to continue the promotion of close and harmonious relations with the developing countries, taking fully into account their urgent need for economic and social development. We attach great importance to the work towards a new international development strategy for the 1980s. In the same spirit at the recent session of the committee of the whole established under general assembly resolution 32/174, the community undertook to be ready to consider constructively any proposals which may be made with a view to promoting a more effective and fruitful dialogue.
 17- It is in this context that the Community and its member States are studying the proposal of the Group of 77 concerning global negotiations relating to international economic co-operation for development. Numerous questions on the precise implications of this initiative remain to be clarified. The answers to these questions would considerably assist us in our consideration of this important initiative.
18.	It is understandable perhaps that developing countries should express dissatisfaction at what must seem to them to be the slow pace of developments in the North-South dialogue. The widespread conditions of hunger and deprivation which still prevail among large sections of the population in many developing countries are a particular source of concern and must continue to receive urgent and priority attention from the entire international community. Following the Ottawa Con-ference,1 the Community reaffirms its commitment to fight the dramatic problem posed by world hunger by facilitating and encouraging food production in developing countries and by taking the necessary measures to accelerate the implementation of the various food aid programmes adopted by the Community.
19.	None of the issues of the dialogue, however, lends itself to easy solution, while many which are structural in nature can only be gradually pursued. Nevertheless, the Community does not feel that the achievements in the dialogue to date can be lightly dismissed. For example, we welcome the March 1979 compromise on the fundamental elements of the Common Fund. It is also our sincere belief that the results of the fifth session of UNCTAD and the multilateral trade negotiations contain worth-while advances for developing countries.
20. The Community is also pursuing its own development co-operation in favour of all developing countries, particularly the least developed. Recently, the Community concluded negotiations with the African, Caribbean and Pacific States on a successor agreement to the first Lome Convention, the provisions of which— particularly on trade, STABEX and financial and technical co-operation—contain appreciable improvements on the old one. We in the Community believe that this is a worthy successor. It retains and consolidates the progressive features of the first Convention and introduces a number of new elements based on the experience we have gained and designed to respond to the specific needs of our partners the African, Caribbean and Pacific States.
21. The future holds great promise. In the immediate term, however, the entire international community races an immense challenge and each of us must shoulder a fair share of the burden. The Community is ready for facilitating agreement in the field of disarmament and arms control. The first substantive meetings of the reformed and reactivated disarmament bodies, agreed upon in the Final Document of the Tenth Special Session of the General Assembly, took place this year. The nine countries participated actively in the first substantive meeting of the Disarmament Commission. This meeting agreed by consensus on the elements of a comprehensive programme of disarmament and this will now be referred to the Committee on Disarmament. A number of the nine countries are members of the new Committee on Disarmament and they took an active part in its work. We welcome the intensive work which has taken place in the Committee, for example on questions relating to chemical weapons and to so-called negative security assurances.
23.	We also welcome the signature at Vienna on 18 June by President Carter and President Brezhnev of the recent Treaty between the United States and the Soviet Union on the Limitation of Strategic Offensive Arms. We strongly hope that this will give a new impetus to the detente process and make a positive contribution to the atmosphere in which international disarmament negotiations are pursued. We look forward to the early entry into force of the agreement and the prospects for further reductions of nuclear weapons afforded by the continuation of the process involved in the Strategic Arms Limitation Talks [SALT] between these countries.
24.	The nine members of the Community are deeply committed to the continuation and expansion of inter-national detente and we have played our full part in the process of relaxation of tension and the development of co-operation in Europe initiated by the Conference on Security and Co-operation in Europe. The Final Act of the Conference, signed at Helsinki on 1 August 1975, is a unique document in that it covers not only relations between States but also those between individuals and between Governments and individuals. As its provisions are put into effect an improvement in these relations becomes apparent, which in turn reduces tensions in Europe. The first review session of the Conference, held at Belgrade in 1977 and 1978, afforded the signatory States an opportunity to review progress made in this respect. The nine countries are preparing for the second review session to be held in Madrid next year in a constructive spirit and in the hope that the meeting will be able to record an improved level of implementation of the provisions of the Final Act in all the signatory States.
25.	The nine countries continue to hope that it will be possible to achieve in the Middle East the just, lasting and comprehensive settlement to which this Assembly is overwhelmingly committed. They believe that such a settlement must be based on Security Council resolutions 242 (1967) and 338 (1973), applied in all their parts and on all fronts. It must also be based on the principles set out by them in their statement on 29 June 1977 and on several occasions subsequently.
26.	These principles are: first, the inadmissibility of the acquisition of territory by force; secondly, the need for Israel to end the territorial occupation which it has maintained since the conflict of 1967; thirdly, respect for the sovereignty, territorial integrity and independence of all States in the area and their right to live in peace within secure and recognized boundaries; and fourthly, recognition that, in the establishment of a just and lasting peace, account must be taken of the legitimate rights of the Palestinians.
27.	The nine countries emphasize that it is essential that all parties to the negotiation accept the right of all States in the area to live within secure and recognized boundaries with adequate guarantees. Equally, of course, it is essential that there be respect for the legitimate rights of the Palestinian people. These include the right to a homeland and the right, through its representatives, to play its full part in the negotiation of a comprehensive settlement.
28.	Security Council resolutions 242 (1967) and 338 (1973), together with the principles I have mentioned, taken as a whole, set the essential framework for a peace settlement. In the view of the nine countries it is necessary that they be accepted by all those involved- including the Palestine Liberation Organization—as the basis for negotiation of a comprehensive settlement in which all the parties will play their full part.
29.	Such a settlement would win the endorsement and support of the international community and would meet the legitimate rights and interests of all parties. This includes Israel, which is entitled to exist at peace within secure boundaries that are accepted and adequately guaranteed, and the Palestinian people, who are entitled, within the framework set by a peace settlement, to exercise their right to determine their own future as a people.
30.	The nine members of the Community recognize of course that such a settlement is not easy to achieve. But they believe it must be the continuing aim of the international community to promote it. They are convinced that such a comprehensive settlement would bring peace at last to the region; and they recall that they have already expressed their readiness to consider participating in guarantees in the framework of the United Nations.
31.	The past year has seen some major developments to which our countries, in view of their close connexions with the region; are particularly sensitive. One of these was the signature on 26 March of the Treaty of Peace between Egypt and Israel. In their declaration of 26 March last,  they stated their position on these agreements.
32.	Since the signature of these agreements, which the nine countries see as a correct application of the principles of Security Council resolution 242 (1967) as far as Egyptian-Israeli relations are concerned, there has been progress towards improved relations between Egypt and Israel and there have been withdrawals of Israeli forces in Sinai. The nine countries note these recent developments and recall that one of the basic requirements of a comprehensive settlement is an end to the territorial occupation which Israel has maintained since the conflict of 1967. The nine countries will continue to follow the situation closely and will seek in every way they can to advance the aim of a comprehensive and lasting peace settlement involving all parties and dealing with all of the fundamental issues I have mentioned.
33.	It follows that the nine countries must view with the greatest regret any action or statement which aggravates the present situation or places an obstacle in the way of a peace settlement. Accordingly, they strongly deplore continued acts of violence by any of those involved. They are opposed to the Israeli Government's policy of establishing settlements in occupied territories in contravention of international law; and they cannot accept claims by Israel to sovereignty over occupied territories, since this would be incompatible with resolution 242 (1967). The security of Israel, which they consider essential, can be guaranteed, and the legitimate rights of the Palestinians given effect, within the framework of a comprehensive settlement.
34.	The nine states are fully aware, too, of the importance of the question of Jerusalem to all parties. They know that an acceptable solution to this problem will be vital to an over-all settlement on the basis I have indicated. They consider, in particular, that any agreement on the future status of Jerusalem should guarantee free access by all to the Holy Places; and they do not accept any unilateral moves which claim to change the status of the city.
35.	The problem of Lebanon is clearly related to the larger problem of the Middle East as a whole. The nine members of the Community have frequently reaffirmed their support for Lebanon's independence, sovereignty and territorial integrity. They did so most recently in a statement issued by the nine Foreign Ministers at their meeting in Dublin on 11 September. This statement also recognized the courageous efforts made by the Lebanese Government to promote the security of its people and the restoration of its authority over the whole of its territory.
36.	Violence has none the less continued in several parts of Lebanon, as is clear from current news reports. The members of the Community recognize that there has been some improvement in the situation, particularly in the south of the country, since the recent meeting of the Security Council requested by the Government of Lebanon. They are concerned however about the constant harassment of UNIFIL, of which certain members of the Community form part, and about the difficulties which have been placed in its way as it attempts to fulfil its mandate. They are particularly disturbed about the military and financial aid from outside Lebanon given to those who have made it difficult for the UNIFIL to carry out its mandate. They call on all parties to give full support to UNIFIL and to respect the decisions of the Security Council.
37.	The Community remains convinced that United Nations peace-keeping operations can play a particularly useful role in helping to prevent violence between parties to a conflict, thus facilitating a peaceful settlement. Its members are ready to contribute to such operations in the future, as they have done in the past.
38.	A problem which is particularly close to us in the Community is that of the intercommunal conflict on the island of Cyprus. When the 10-point communique agreed to between President Kyprianou and Mr. Denktas, was published,  following their meeting with the United Nations Secretary-General on 18 and 19 May last, the members of the Community were hopeful that this heralded a break-through in the stalemate in the intercommunal talks which has existed for so long. In particular, we welcomed the commitment by the two parties to carry out intercommunal talks in a continuous and sustained manner, while avoiding any delay, and to abstain from any action which might jeopardize the outcome of the talks. It was with considerable regret that we noted the suspension of the talks within such a short time of the resumption on 15 June. We continue to believe that the best means for achieving a solution to the question is to be found within the framework of the intercommunal talks under the auspices of the Secretary-General, whose efforts to further the progress between the parties concerned we have consistently supported.
39.	Africa has witnessed in the past year a number of developments which have been the focus of world concern. We should not underestimate the dangers arising from political tensions and from the economic difficulties that confront many African States.
40.	The Charter recognizes the possibilities for action at the regional level. The countries of Africa have come together in a number of forums to co-operate and to seek a common approach to African problems. In this context, the Organization of African Unity has a preeminent role. Our nine countries, for their part, share the view that African problems can best be resolved through African solutions. They reject the concept of the establishment of spheres of influence in Africa by outside Powers. The nine do not themselves seek to impose their political and social system on Africa; rather than reaffirm their desire to co-operate to the fullest extent possible with Africa in promoting its economic development in a spirit of partnership.
41.	The situation in southern Africa remains a source of deep concern.
42.	The oppressive system of apartheid in South Africa is of particular concern. The nine members of the Community condemn and reject this system of institutionalized racism, which is an insult to human dignity and which denies to the majority of the people the enjoyment of human rights and fundamental freedoms. They reaffirm that the purported independence of so-called "homelands" such as Transkei, Bophuthatswana and Venda is a false solution to the problems of apartheid. The nine have repeatedly stated their belief that a peaceful future for South Africa necessitates the creation of a society which permits the full participation of all the inhabitants of South Africa in the political, social and economic life of their country. They believe that change in South Africa is as inevitable as it is essential. They note and welcome the internal debate on this subject within South Africa, and they hope that this debate may lead to concrete and positive results. The nine countries have sought to encourage this process of change in a number of ways, including the adoption of a code of conduct for all their firms with subsidiaries, branches, or representation in South Africa.  They will continue their efforts to promote the process of peaceful change in order to bring about the ending of the system of apartheid and the establishment of a society with freedom and justice for all. They reaffirm their commitment to use the collective weight of the European Community to influence South Africa to this end.
43.	On Namibia, one cannot help but feel disappointed at the very slow progress in resolving the remaining difficulties in the way of a peaceful settlement. The nine members have supported the efforts made by the Secretary-General, the five Western States and the front-line States to implement the plan adopted by the United Nations  and they have rejected unreservedly ail efforts to impose an "internal settlement" in Namibia. Such a settlement would not gain international recognition and would merely delay the day when the people of Namibia achieve genuine self- determination. In May this year, in this Assembly,  the nine States again expressed their grave concern at the lack of progress and drew the attention of the South African Government to the consequences that could result. They urgently requested the South African Government to accept without delay the implementation of Security Council resolution 435 (1978) and to permit the deployment of the United Nations Transition Assistance Group. This remains their view.
44.	Since the Assembly's meetings in May, efforts to reach agreement have been renewed. The outcome will depend on the political will of the parties involved— particularly South Africa which has a responsibility in this regard—to overcome the points of difficulty which do not justify the failure to implement the United Nations plan. Accordingly, the nine countries express the earnest hope that all concerned will now agree to the very early implementation of the plan in the light of the arrangements now being discussed. This will avoid the very grave consequences of failure and secure great benefits for the people of Namibia and for all the people of Southern Africa.
45.	The nine members of the Community, in their statement on Rhodesia of 11 September, welcomed the understanding reached by the Commonwealth Heads of Government in Lusaka and the action of the United Kingdom Government in inviting the parties to attend the Rhodesia Constitutional Conference in London. They trust that this will make possible a solution to the conflict on the basis of genuine majority rule. Continued bloodshed will only serve to prolong the suffering of all the people of Zimbabwe. They therefore reaffirm their support for a peaceful settlement acceptable to all the parties involved. Once such a settlement has been achieved the Community is ready to play its part in assisting the development of independent Zimbabwe.
46.	The attention of the world has been focused during the past year on the suffering and death caused by large-scale movements of refugees in South-East Asia. This problem does not exist in isolation—it is a consequence of the instability and widespread unrest in the region. I have already outlined on 20 July at the Meeting on Refugees and Displaced Persons in South-East Asia, in Geneva, the views of the Community on the refugee problem. We believe that everyone should enjoy the right to leave his country freely and re-enter freely, but should not be obliged to leave because of fear or because conditions have been made intolerable. We note with satisfaction the measures agreed at the Geneva meeting and the proposed expansion of the programme previously established by the Government of Viet Nam and the United Nations High Commissioner for Refugees. We hope that all concerned will honour the understandings given there. Our Governments await with interest the report of the Secretary-General on the situation and on the implementation of the action plan agreed at Geneva. We are well aware, however, that the measures already agreed are only partial remedies. The problem of refugees can best be resolved if there is a settlement of the wider problems of the region.
47.	The nine members of the European Community are also gravely concerned about the situation in Cambodia. It is a matter of utmost urgency that effective humanitarian relief be given to the people of that country. We are ready to support in appropriate ways relief efforts which are already under way, or which may be launched in the future. If such relief efforts are to be effective and to benefit the Cambodian population, they should be properly supervised, independently administered, and directed to help ail those in need.
48.	A solution of the political problem of Cambodia is essential to the peace and stability of South-East Asia as a whole. Any such solution must, in our view, be based on an independent Cambodia with a genuinely representative Government, free from any foreign military presence, maintaining friendly relations with all the countries of the region, and having the benefit of international assistance for reconstruction.
49.	Our Charter reaffirms faith in "the dignity and worth of the human person". To fulfil this we must continue our efforts to promote respect for and observance of human rights. Since the adoption in 1948 of the Universal Declaration of Human Rights, the effort to promote these rights has had mixed results.
50.	On the one hand, human rights have been defined in an extensive, if not yet complete, series of international instruments. An ever-increasing awareness of these concepts has developed. No State can now hope to avoid criticism where gross and consistent violations occur.
51.	On the other hand, the gap between ideal and reality is, too often, distressingly large. Millions suffer from hunger and oppression. Torture, though few admit responsibility, is still practised. Individuals are still imprisoned or exiled because of their political views. Others disappear without trace. Executions take place, apparently without full respect for judicial process.
52.	We, in the Community, see all human rights and fundamental freedoms as interdependent. Political and economic rights are not in contradiction. They reinforce and complement each other. Freedom from want without freedom from torture and ill-treatment is not enough. Likewise, the right to participate as a citizen in the political process cannot be easily exercised by the starving. The realization of each category of rights needs to be vigorously pursued.
53.	While human rights have been defined, it has not so far proved easy to devise means by which they may be safeguarded. Our nine countries believe that agreed procedures accepted by States under existing instruments should be fully and effectively used. A continued international dialogue is needed on ways and means of securing greater respect for human rights. Further progress can be made in regional organizations. We will continue to contribute actively to the debate and to seek support for proposals to promote respect for human rights and for their implementation.
54.	I should now like, as Minister for Foreign Affairs of Ireland, to touch on a number of issues of particular concern to us in Ireland.
55.	We in Ireland have fully supported the development by the United Nations of peace-keeping forces as a practical means of defusing tension. Peace-keeping operations are by their nature of a temporary character. If they are to be successful in reducing tension, they require, as the Secretary-General has pointed out in his report on the work of the Organization, the co-operation of the parties concerned. Peacekeeping operations are no substitute for a political solution; the need remains to seek political solutions actively.
56.	As a small nation, Ireland has never had any ambition to involve itself directly in local or regional conflicts elsewhere in the world. We have recognized the value of international involvement in peace-keeping and have contributed actively to it for over 20 years. We have participated in the effort to improve the peacekeeping capacity of the United Nations and to ensure the equitable sharing of the cost.
57.	Ireland at present has a contingent with UNIFIL, and some men with UNFICYP and UNTSO. I have already indicated the concern of the nine countries about developments in the Lebanon and the difficulties faced there by UNIFIL. These difficulties have been the subject of frequent consideration by the Security Council over the past year, and on two occasions Ireland felt obliged to express its concern in statements to the Council.
58.	A particular concern to my Government has been the harassment of UNIFIL by the de facto forces, which have been assisted by Israel, which prevented the full deployment of the Force in the first instance, and which continue to encroach on the territory held by UNIFIL. The situation thus created has been compounded by the efforts of armed elements to infiltrate and to establish themselves in the UNIFIL area. This has led to serious incidents and casualties. Even as I speak these difficulties continue. I hope that all concerned will respect the cease-fire and assist the Force in achieving its objectives. They should reflect carefully on the possible consequences of any failure to do so.
59.	I would wish to express my appreciation for the courage and restraint shown by the men who participate, under the expert direction of the Force Commander and the Secretary-General, in a Force which, as the Secretary-General has pointed out,
"is performing an absolutely essential task of conflict control in one of the most sensitive and explosive parts of the world" [ibid.].
60.	I would endorse the appeal of the Secretary- General to Member States that have not paid their contributions to reconsider their position, and I hope that ways may be found to improve the financial position in the coming months. My country is naturally concerned that those contributing to this difficult operation are not fully reimbursed for the extra costs they incur.
61.	But a commitment to peace is not enough. It must be paralleled by co-operation which helps the developing countries to provide for their peoples the basic conditions for the enjoyment of peace. The Irish Government is committed to co-operation with some of the least developed countries and to sharing the knowledge we have acquired in our own process of development.
62.	Although we are still short of the target set by the United Nations, we have doubled our allocation to development co-operation in the last two years and hope to maintain this momentum. In our co-operation programmes we hope we can help to meet some of the fundamental needs of our partner countries, particularly in areas where we may have specific skills and experience to offer.
63.	The United Nations is an act of faith in mankind's ability to resolve even the most intractable conflicts through dialogue and negotiation, respect for the rule of law and a common dedication to peace. It is in this spirit also, with an overriding commitment to peaceful processes, that my Government approaches the Northern Ireland conflict, a problem of the deepest and most urgent concern to us.
64.	The Northern Ireland conflict continues to exact an intolerable and mounting toll of innocent lives and to cause massive physical destruction. The indirect effects of the conflict are also severe, They are evident in the deterioration in the quality of life and in lost opportunities for economic development. Habits of lawlessness are becoming ingrained, and the outlook for young people in Northern Ireland is blighted because they cannot look forward to a future free from recurring violence. There is an urgent need to create the conditions for peace in Northern Ireland, and the Irish Government is ready to give the utmost co-operation in this task.
65.	We recognize, as have all Irish Governments since the foundation of the State, that the only way in which this can be achieved is through peaceful means and by consent. Violence anywhere in Ireland is an act of aggression against the Irish people as a whole and must be dealt with as such. Throughout Ireland there is deep anger and outrage at the repeated atrocities of a callous few. Among their victims have been eminent statesmen and young children, and they have shown that they will shrink from no crime in their deliberate campaign of provoking polarization and confrontation. The Irish Government is committing its full resources to protect the basic human right of every person to life and security against terrorism and to defend the political process against the usurpation of a ruthless minority. We have passed and implemented stringent legislation to meet this threat and to provide that those who perpetrate violence in any part of Ireland may be made answerable before the courts for their crimes,
66.	Our expenditure on security has been increased to the point where the direct cost of countering violence emanating from Northern Ireland now represents a heavier economic burden per head of all population than is the case in the United Kingdom. There is the closest co-operation between the Irish and British security forces in dealing with violence, and our two Governments consult constantly to enhance the effectiveness of the effort against this common threat.
67.	But a common effort is also needed to eradicate the root-cause of violence and the factors which prompt its growth and persistence in Northern Ireland. As in all such conflicts, the conquest of violence in Northern Ireland cannot be achieved by security means alone. Political failure, economic and social deprivation and the lack of respect and trust between the two communities are all factors which are exploited by the men of violence in a deliberate strategy of hatred and confrontation. The Irish Government believes that it is necessary to counter that strategy by a resourceful, consistent and imaginative strategy of reconciliation. The determination of the men of violence to impede progress and destroy each impulse for reconciliation must be met by an even stronger resolution on the part of Governments and constitutional parties to work out a political solution based on respect for the aspirations and concerns of both communities in Northern Ireland. If this can be accomplished the strategists of violence will face something they fear more than the most Draconian security measures—the elimination of those political, economic and social factors which they so successfully exploit for their purposes.
68.	My Government does not underestimate the difficulties in the way of reaching such a political solution. But if there are difficulties in the way, so too there are resources that can be drawn upon. There is a close relationship and a fund of goodwill between the Irish and British peoples. This must be developed in both countries by informed policies of government. Stories of violence emanating from Northern Ireland have perhaps obscured the many activities on the non- political or personal level which down the years have made a great contribution to the growth of trust and good-neighbourliness between the two communities and between North and South. It is fitting that I should pay a tribute in this forum to the work of the churches, of sporting and cultural organizations, of business and financial organizations and of the trade-union movement. All these transcend political divisions, and they foster a wealth of personal links which have consistently contributed to mutual understanding. The challenge which must be taken up is to mobilize and use these resources of goodwill and solidarity. The deep yearning for peace and stable progress is overwhelmingly more representative of the feelings of the great majority of Irish people than are the actions of a violent few. It is a tragedy that these positive forces have not yet been focused through acceptable political structures in Northern Ireland.
69.	The newly elected Government of the United Kingdom has given repeated indications that it is aware of the need for a fresh political initiative in relation to Northern Ireland. Such an initiative is essential and urgent if constructive politics are to prevail there.
70.	The absence of such politics in recent years has left a void which has all too clearly served the strategy of the men of violence. It goes without saying that a political initiative, to be fruitful, must take adequate account of the rights and aspirations of both communities and lead to partnership in political institutions acceptable to both communities. In face of the tragic history and cost of the Northern Ireland conflict, every move along the road that contributes, even to a small degree, to the growth of trust and reconciliation is an important gain and cannot be neglected.
71.	The Irish Government welcomes the recognition by the United Kingdom Government of the need for political progress in Northern Ireland. We are at present engaged in extensive studies of ways in which such progress can be encouraged and enhanced and we are confident that the insights and conclusions emerging from our studies will make an important contribution to this objective. The interrelationship between the traditions in Ireland is a fact. What is at stake is the form it will take. There is a duty on all those concerned for peace in Northern Ireland to ensure that this interrelationship moves along the path of partnership and reconciliation.
72.	There is an urgent need for an initiative on the part of the United Kingdom Government to mobilize the constructive political energies of both communities in Northern Ireland. My Government, for its part, will be ready to respond to such a development. Our policy is clear and I would like to restate it here. We want to see partnership in Northern Ireland and reconciliation between the people of Ireland, and we will do everything open to us to help to bring this about. I believe that an effort now to promote this would have the support of all our friends, the friends of Britain and Ireland, in Europe and in North America—and indeed of all the nations represented in this Assembly.
